El Juez Asociado Sr. Hernández
emitió la siguiente opinión del Tribunal:
El caso sometido á la decisión de esta Corte Suprema es un recurso de apelación interpuesto por Pedro Simón Battis-tini contra sentencia del Tribunal de Distrito de Ponce, que le condenó, como autor del delito de impostura, á la pena de un año de presidio con trabajos forzados, que extinguiría en la Penitenciaría de esta Isla, y al pago de las costas cuasadas en el juicio, con devolución, á su legítimo dueño, de las al-*258bajas en qne fue defraudado. El Fiscal del Distrito de Ponce, con fecha tres de Septiembre de mil novecientos dos, en nombre de El Pueblo de Puerto Rico, formuló acusación contra Pedro Simón Battistini, como autor del delito grave de impostura, comprendido en el Artículo 470 del Código Penal, que relata en los términos siguientes:
“Pedro Simón Bettistini recibió del menor Rafael Torruella, para garantizar un préstamo' de ciento ochenta dollars, consignado en un pagaré firmado por Torruella, á la orden de Manuel Coll, y endosado por éste á Battistini, una sortija de oro con un zafiro y dos brillan--tes, dos dormilonas de brillantes y un alfiler de corbata con brillan-tes, de valor superior á cincuenta dollars, exigiendo Battistini á Torruella que otorgara un vendí de dichas alhajas á favor de Coll, quien luego otorgó nuevo vendí de las mismas á favor de Battistini; y éste, prevalido de la simulación del contrato expresado, que hacia aparecer un contrato de prenda como de venta, se ha negado á de-volver las alhajas á los familiares de Torruella, no obstante habérsele ■ofrecido el pago de los ciento ochenta dollars .que garantizan”.
Celebrado el juicio oral, en sesiones que tuvieron lugar en los días veinte y seis de Noviembre, cuatro y cinco de Diciem-bre del año ya expresado, de las que se extendieron las corres-pondientes actas, sin que se formulara otra protesta, que una Fecha en la segunda de dichas sesiones, por haber desesti-mado el Tribunal, como innecesaria, la declaración de Doña Isabel Cortada, el mencionado Tribunal, del que formaba parte el Juez Suplente, Don Nemesio R. Canales, sin que «conste por quien, y en qué forma, se hizo su nombramiento, dictó sentencia, por mayoria de votos, en seis de Diciembre citado, en que, estimando probados los hechos que fueron ob-jeto de la acusación y calificando esos hechos de delito grave de impostura, condena á Battistini á la pena de que se deja hecho mérito. Contra esa sentencia el Letrado defensor del reo interpuso recurso de apelación, alegando como motivos los siguientes:
*2601. No haberse tenido en cuenta al dictar el fallo conde-natorio el precepto del Artículo 252 del Código de Enjuicia-miento Criminal, toda vez que habiéndose presentado, entre las pruebas, un documento firmado por Eafael Torruella, me-diante el cual éste vende á Manuel Coll las alhajas, de cuya defraudación es acusado Battistini ,se dá por supuesto que • dicha firma de Torruella fue obtenida por medio de super-chería, y se declara convicto á Battistini por la sola declara-ción de Manuel Coll, no acompañada por circunstancias corro-borantes, y sin mediar, en la supuesta superchería, firma ó letra del acusado.
2. Haberse también prescindido en el fallo, de la regla absoluta del Artículo 253 del mencionado Código, por cuanta confesando Manuel Coll una participación en el delito, que por lo menos le da el carácter de cómplice en la comisión del mismo, se declara, sin otra prueba, convicto á Battistini, no siendo independiente del testimonio del cómplice, la prueba de los testigos de cargo, ya que éstos solo saben de los hechos, por referencia de Coll.
3. Haberse prescindido igualmente del precepto del Artí-culo 239 del Código de Enjuiciamiento Criminal, pues con-fesándose Manuel Coll, ante el Juez de Paz, autor, ó, cómplice, al menos, del delito perseguido, se le ha excluido del juicio para servir de testigo al poder'público antes de habérsele acusado como procedía, resultando así, por la fuerza del pre-cepto contenido en el Artículo 241 del propio Código, que el culpable manifiesto queda impune y condenado el culpable dudoso, ó verdadero inocente.
4. Haberse infringido la 6a. de las enmiendas á la Cons-titución de los Estados Unidos de America, por haberse pres-cindido de traer al juicio á declarar á la testigo de cargo, Doña Isabel Cortada, imposibilitando de ese modo, á pesar de *262la protesta del acusado, el careo de éste con aquélla, no ha-biéndosele careado tampoco con testigo alguno.
5. Haberse prescindido del precepto del Artículo 1193 del Código Civil, relacionado íntimamente con el Código Penal, en el presente caso, al desconocerse la fuerza proba-toria de los documentos de venta de las alhajas, entre las par-tes del contrato ó sea entre Coll y Battistini y Coll y To-rruella.
6. Haberse prescindido del testimonio especial de Don Rafael Torruélla, que es la parte perjudicada por el hecho punible, en el caso de que fuera cierta su comisión, por ser el propietario de las alhajas, según confesó ante el Juez de Paz, su madre, la denunciante, Doña Isabel Cortada.
Admitido el recurso de apelación fueron elevadas á esta Corte Suprema las correspondientes copias certificadas de las actas del juicio, en las cuales no consta el detalle ó expre-sión de las declaraciones de los testigos, ni que fuera pro-puesto como tal, para su examen, Don Rafael Torruélla, ni que se denegara diligencia alguna de prueba, fuera de la de-claración de Doña Isabel Cortada, no habiéndose presentado, además, pliego alguno de excepciones. Habiéndose dado al recurso la tramitación debida, la representación del apelante, al evacuar el trámite de instrucción, además de reproducir los motivos ya expuestos en la interposición del recurso, alegó los siguientes, en apoyo de la revocación del fallo:
1. Que de lo actuado no resulta, ni tampoco se alega, que Battistini obrara con intención de defraudar á persona al-guna.
2. Que en la cuasa no existe alegación ni prueba de-mostrativa de que en el acto de verificarse la operación ó con-trato entre Torruélla y Battistini, supiera éste que aquél era menor de edad.
3. Que de la acusación y pruebas no resulta que Battis-tini se valiera de falsas simulaciones, ni de medios fraudu-*264lentos para conseguir de Torruella las alhajas de que se trata, circunstancias necesarias, en el presente caso, para que el hecho sea constitutivo de delito.
4. Que expresando, como expresa, el Artículo 470 del Código Penal, que se comete delito por la persona que á sabiendas é intencionalmente, valiéndose de falsas ó fraudu-lentas simulaciones, defraudare á otro dinero ó bienes, no ha podido ser condenado Battistini, por no haberse acreditado tales circunstancias. El Fiscal impugnó el recurso, por esti-mar que la sentencia recaida es justa y contener los hechos, declarados probados todos los requisitos que la ley exige, para que sean castigados como delito de impostura, solici-tando, en su consecuencia, fuera declarado sin lugar, con las costas al recurrente.
Señalado día para la vista, hubo de suspenderse ésta por haber presentado el abogado de Battistini una moción para que se declarara nula y sin ningún valor, ni efecto, la acusa-ción que dió origen á la causa, por el fundamento de que en dicha acusación no se expresaba hecho alguno que constituya delito, con arreglo á las leyes de Puerto Pico, á cuyo fin alegó:
1. Que la acusación no expresa que Battistini, al ejecutar los actos de que se le acusa, lo hiciera con intención de de-fraudar á Rafael Torruella ó á cualquiera otra persona.
2. Que tampoco expresa la acusación que en la época en que tuvo lugar la transacción entre Battistini y Torruella, supiera el primero que el segundo era menor de edad.
3. Que en la acusación no se alega que Battistini hiciera á Torruella representaciones falsas ó fraudulentas, con objeto de defraudarle en el valor de alguna cosa.
4. Que habiéndose presentado la acusación de conformi-dad con el Artículo 470 del Código Penal, resulta que las ale-*266gaciones contenidas en la misma demuestran qne los hechos en qne se fnnda no constituyen delito alguno, con arreglo al texto legal citado.
5. Qne los hechos expresados en la acusación, caso de ser ciertos, darían derecho á Torruella á entablar una demanda civil, para anular el pagaré ú otro documento firmado por él, y recobrar la posesión de las alhajas. Somejante moción, á la que se opuso el Ministerio Fiscal, fué desestimada por esta Corte, sin perjuicio de que la representación de Battistini pudiera alegar en el acto de la vista cuanto estimara condu-cente á la defensa de su derecho, habiéndose celebrado ese acto con asistencia del Ministerio Fiscal y del Letrado del acusado.
Además de los fundamentos en que se apoya la defensa del recurrente, hay otro que por el Tribunal ha sido traido á debate, cuál es el de si la intervención de un Juez Suplente, en el presente juicio, vicia de nulidad el procedimiento y el fallo pronunciado. Como en autos no consta por quien, ni en qué forma, se hizo el nombramiento de dicho Juez Suplente, es de presumirse que fué hecho por autoridad competente y con arreglo á ley; pero aunque así no fuera, es punto incues-tionable que si el Juez Suplente, de que se trata, no lo fué de jure, lo fué de facto, sin contradicción de las partes, y es doctrina establecida por diversas Cortes Supremas de varios Estados de la Union, y aún por la misma Corte Suprema de los Estados Unidos, que los actos de un Juez de facto son válidos y no pueden ser sustancialmente impugnados en pro-cedimientos colaterales. Esa doctrina fué expuesta y robus-tecida con gran acopio de decisiones por el Hon. Juez Mac-Leary de esta Corte Suprema, en el caso criminal de El Pueblo de Puerto Rico contra Hobart S. Bird, por injuria-y calumnia, por más que no le diera entonces aplicación, por tratarse de un caso que habia de resolverse con arreglo á los Códigos Penal y Procesal antiguos, y en armonía, por tanto, con la *268jurisprudencia establecida por el Tribunal Supremo de España, que es contraria á la jurisprudencia americana.
No puede, pues, atacarse de nulidad el juicio seguido contra Battistini. Entrando, añora, en el examen de los mo-tivos de apelación, alegados en el escrito de interposición del recurso ante la Corte de Distrito de Ponce, desde luego cabe afirmar que tales motivos carecen de base para que pueda dárseles valor legal. El Artículo 252 de la Ley de Enjuicia-miento Criminal no puede ñaber sido infringido en el fallo re-currido, pues éste no expresa que la firma de Torruella, en el documento de venta de las alhajas á Manuel Coll, fué obtenido por medio de superchería; y además, como se ignora el detalle ó expresión de las pruebas que se practicaron en el juicio, pues en las actas de éste no consta, ni tampoco se ha presen-tado pliego alguno de excepciones, esta Core Suprema no puede apreciar si Battistini fué declarado convicto de los hechos de que fué acusado, por la sola declaración de Manuel Coll, sin otros méritos que la corroboraran. Tampoco es dable afirmar que la convicción de Battistini se haya derivado únicamente de la declaración de Manuel Coll, cuyo contenido se ignora, como también se ignora si la declaración de Coll, en su caso, fué confirmada, ó no, por las demás pruebas prac-ticadas, pues falta pliego de excepciones que demuestre, esos particulares, y las actas del juicio, por lo deficientes que son, no pueden suplir la falta de dicho pliego.
Los Artículos 239 y 240 del Código de Enjuiciamiento Criminal, que también se suponen infringidos, no son ati-nentes al caso de autos, pues Manuel Coll, cuya declaración no se encuentra en autos, no fué excluido del juicio con objeto de que sirviera como testigo del poder público, y consta, por el contrario, que tal exclusión no pudo tener lugar por faltar términos hábiles para ello, toda vez que no fué incluido en la misma acusación que Battistini. La 6a., ó más bien la 8a., de *270las enmiendas á la Constitución de los Estados Unidos de America, que igualmente se presume infringida, no lo lia sido, en cuánto es aplicable á esta Isla, ó en la parte que guarda congruencia con el Artículo 11 del Código de Enjuiciamiento Criminal, pues todos los testigos que ban declarado en el juicio ban dado su testimonio en presencia del acusado, y nin-gún careo ba sido denegado, habiendo disfrutado Battistini de todos los derechos que le otorga el Artículo citado. El hecho de haberse prescindido por la Corte sentenciadora de la declaración de la testigo Doña Isabel Cortada, que solicitó el acusado, no arguye indefensión, pues tal declaración, según indica la parte recurrente, no era de descargo, sino de cargo, y en ese concepto al Pueblo de Puerto Rico era á quien in-cumbía la presentación de dicha testigo, teniendo entonces derecho el reo á repreguntarla y á carearse con la misma. La Jaita del testimonio de Don Rafael Torruella no puede ser in-vocada por el recurrente, pues no aperece que propusiera como prueba la declaración de ese testigo; y en cuanto al Artículo 1193 del Código Civil, no es aplicable al presente caso, en que se ha controvertido si los documentos de venta de las alhajas entre Coll y Battistini y Coll y Torruella eran simulados, pudiendo el Tribunal sentenciador, por el mérito combinado de todas las pruebas practicadas, estimar que tales documentos eran simulados. Respecto de los demás mo-tivos de apelación, que como adición á los que se dejan ex-puestos fueron alegados ante esta Corte Suprema, guardan relación estrecha con los que sirvieron de fundamento á la moción para que se anulara la acusación; y todos ellos pueden sintetizarse en uno, ó sea, en que los hechos expuestos en la acusación, y declarados probados en la sentencia, no constitu-yen al delito grave de impostura, definido y penado en el Artí-culo 470 del Código Penal. Ese Artículo dice textualmente:
“Toda persona que á sabiendas é intencionalmente, valiéndose de falsas y fraudulentas simulaciones, defraudare dinero ó bienes á *272otra persona.incurrirá en la pena señalada para el hurto de la cantidad de dinero ó bienes así obtenida”.
Como se vé para que exista el delito de que se deja hecho mérito, son indispensables cuatro elementos, que lo integran: 1, que el agente obre á sabiendas é intencionalmente;_ 2, que se valga de falsas simulaciones; 3, que esas falsas simula-ciones sean fraudulentas; 4, que se defraude dinero ó bienes á otra persona.
Que el acusado Pedro Simon Battistini obró á sabiendas é intencionalmente, al ejecutar los hechos de que fue acusado, no era necesario que se expresara en la acusación, pues según el Articulo 12 del Código Penal, la intención se manifiesta por las circunstancias relacionadas con el delito, y el sano juicio y discreción del acusado, reputándose de sano juicio todos los que no sean idiotas, lunáticos ó locos; y una intención maliciosa y criminal se presume por la manera y deliberación con que se intente ó cometa un acto ilegal, con el propósito de perjudicar á otro. La sola lectura de la acusación formu-lada contra Battistini revela que obró á sabiendas é inten-cionalmente al ejecutar los hechos que se le imputan. Tam-poco cabe duda de que el documento de venta de las alhajas, á favor de Coll, quien luego otorgó nuevo vendí á favor de Battistini, envolvía un contrato simulado de venta, por ser realmente un contrato de prenda, pues así lo ha apreciado el Tribunal sentenciador, y en el acta del juicio no se han con-signado pruebas que demuestren el error de tal apreciación, ni tampoco en apoyo de ese error ha venido á este Tribunal pliego de excepciones. Hubo pues una falsa simulación en el documento de venta de las alhajas, por Torruella á favor de Coll. Empero, no aparece que esa falsa simulación fuera tam-bién fraudulenta, .es decir, que el documento simulado de venta de las alhajas se consiguiera de Torruella mediante fraude ó engaño, pues éste consiste en la ingeniosa sagacidad empleada por el agente para seducir al que intenta perjudicar, obse-*274cando sn inteligencia, ó perturbando sn voluntad, por las sugestiones astutas de que es objeto; y en el escrito de acusa-ción, cuyos hechos estima probados el Tribunal sentenciador, no se consigna ningún acto de engaño ó astucia que influyera en el ánimo de Torruella para firmar el vendí de las alhajas. Firmó el documento, pero no se indica que lo hiciera suges-tionado por engaño alguno, ni que desconociera el acto que ejecutaba. Tampoco aparece que Battistini defraudara á Torruella, al negarse á la devolución de las alhajas, no obs-tante estar prontos los familiares de Torruella á'entregarle la cantidad de los ciento ochenta dollars, cuyo pago garanti-zaban, pues si el vendí de las alhajas fué otorgado en garan-tía de ese pago, Torruella no tenia derecho á reclamar aquéllas, sino mediante la devolución del dinero prestado, según el Artículo 1772 del Código Civil, si Battistini se negaba .á aceptar el dinero, estaba aquél en la obligación de hacer su consignación, en la forma que previene el propio Código, para que así hubiera quedado libre de la obligación que con-trajo al firmar el pagaré, y en actitud legal, para reclamar, •criminal ó civilmente, sus alhajas á Battistini. Los hechos, pues, de que se acusa á Pedro Simon Battistini, no constitu-yen el delito de impostura que prevée y castiga el Artículo 470 del Código Penal, por no contener todos los elementos .necesarios para integrar dicho delito, y en su consecuencia, procede se revoque la sentencia apelada, absolviéndose á Battistini, con las costas de oficio, y cancelándose la fianza que tiene prestada.

Resuelto de Conformidad.

Jueces concurrentes Sres. Presidente Quiñones, y Aso-ciados Sulzbacher y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de esta causa.